UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the Quarterly Period Ended June 30, 2009. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto Commission File Number 001-32504 TreeHouse Foods, Inc. (Exact name of the registrant as specified in its charter) Delaware 20-2311383 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) Two Westbrook Corporate Center, Suite1070 Westchester, IL 60154 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (708)483-1300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ There were 31,823,489 shares of Common Stock, par value $0.01 per share, outstanding as of July 31, 2009. Table of Contents Table of Contents Page Part I — Financial Information Item 1 — Financial Statements (Unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 — Controls and Procedures 29 Report of Independent Registered Public Accounting Firm 30 Part II — Other Information Item 1 — Legal Proceedings 31 Item 1A — Risk Factors 31 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 — Defaults Upon Senior Securities 31 Item 4 — Submission of Matters to a Vote of Security Holders 31 Item 5 — Other Information 31 Item 6 — Exhibits 32 -2- Table of Contents Part I — Financial Information Item 1. Financial Statements TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 30, December 31, 2009 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 2,097 $ 2,687 Receivables, net 84,009 86,837 Inventories, net 275,803 245,790 Deferred income taxes 6,809 6,769 Prepaid expenses and other current assets 7,130 10,315 Assets held for sale 4,081 4,081 Total current assets 379,929 356,479 Property, plant and equipment, net 278,081 270,664 Goodwill 567,862 560,874 Identifiable intangible and other assets, net 165,147 167,665 Total assets $ 1,391,019 $ 1,355,682 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 163,801 $ 187,795 Current portion of long-term debt 627 475 Total current liabilities 164,428 188,270 Long-term debt 482,837 475,233 Deferred income taxes 36,367 27,485 Other long-term liabilities 37,441 44,563 Commitments and contingencies (Note 16) Stockholders’ equity: Preferred stock, par value $0.01 per share, 10,000,000 shares authorized, none issued — — Common stock, par value $0.01 per share, 90,000,000 and 40,000,000 shares authorized, respectively, and 31,815,612 and 31,544,515 shares issued and outstanding, respectively 318 315 Additional paid-in capital 575,443 569,262 Retained earnings 145,109 113,948 Accumulated other comprehensive loss (50,924 ) (63,394 ) Total stockholders’ equity 669,946 620,131 Total liabilities and stockholders’ equity $ 1,391,019 $ 1,355,682 See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) Net sales $ 372,605 $ 367,369 $ 728,001 $ 727,992 Cost of sales 292,761 298,740 576,446 588,974 Gross profit 79,844 68,629 151,555 139,018 Operating expenses: Selling and distribution 28,517 28,948 54,298 57,612 General and administrative 19,863 15,760 35,636 31,002 Other operating expense, net 183 928 425 11,850 Amortization expense 3,321 3,528 6,579 7,015 Total operating expenses 51,884 49,164 96,938 107,479 Operating income 27,960 19,465 54,617 31,539 Other (income) expense: Interest expense 4,839 7,561 9,337 15,292 Interest income (18 ) (87 ) (18 ) (107 ) Loss (gain) on foreign currency exchange (3,864 ) (5 ) (1,804 ) 1,855 Other (income) expense, net (1,153 ) 113 (1,265 ) (181 ) Total other (income) expense (196 ) 7,582 6,250 16,859 Income before income taxes 28,156 11,883 48,367 14,680 Income taxes 9,731 3,591 17,210 4,327 Net income $ 18,425 $ 8,292 $ 31,157 $ 10,353 Weighted average common shares: Basic 31,616 31,209 31,586 31,207 Diluted 31,752 31,341 32,052 31,325 Net earnings per common share: Basic $ .58 $ .27 $ .99 $ .33 Diluted $ .58 $ .26 $ .97 $ .33 See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, 2009 2008 (Unaudited) Cash flows from operating activities: Net income $ 31,157 $ 10,353 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 16,398 16,917 Amortization 6,579 7,015 Loss (gain) on foreign currency exchange, intercompany note (2,146 ) 1,855 Loss (gain) on foreign currency contracts 222 (519 ) Mark to market adjustment on interest rate swap (1,206 ) — Excess tax benefits from stock-based payment arrangements (100 ) — Stock-based compensation 6,059 5,381 Write down of impaired assets — 5,197 Loss (gain) on disposition of assets 380 (387 ) Deferred income taxes 7,293 3,964 Other 80 213 Changes in operating assets and liabilities, net of acquisitions: Receivables 4,086 (11,290 ) Inventories (27,880 ) 20,176 Prepaid expenses and other current assets 3,224 (4,699 ) Accounts payable, accrued expenses and other liabilities (29,117 ) 1,739 Net cash provided by operating activities 15,029 55,915 Cash flows from investing activities: Additions to property, plant and equipment (22,553 ) (29,683 ) Insurance proceeds — 598 Acquisitions of businesses — (402 ) Proceeds from sale of fixed assets 24 743 Net cash used in investing activities (22,529 ) (28,744 ) Cash flows from financing activities: Net borrowings (repayment) of debt 6,479 (32,884 ) Proceeds from stock option exercises 137 187 Excess tax benefits from stock-based payment arrangements 100 100 Cash used to net share settle equity awards (279 ) — Net cash provided by (used in) financing activities 6,437 (32,597 ) Effect of exchange rate changes on cash and cash equivalents 473 (141 ) Net decreasein cash and cash equivalents (590 ) (5,567 ) Cash and cash equivalents, beginning of period 2,687 9,230 Cash and cash equivalents, end of period $ 2,097 $ 3,663 See Notes to Condensed Consolidated Financial Statements. -5- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the six months ended June 30, 2009 (Unaudited) 1.
